Citation Nr: 0923530	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
July 17, 2000, to September 24, 2002, and in excess of 50 
percent from November 1, 2003, for service-connected left 
should recurrent dislocations, status post anterior and 
posterior capsular repair.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

ODVA Representative




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1966.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The Veteran's representative spoke on his behalf at 
a hearing before the undersigned in March 2009.

The Veteran has essentially claimed that he is unemployable 
as a result of his service-connected disability.  He has also 
requested that he be considered for vocational 
rehabilitation.  These statements were made in his notice of 
disagreement dated in January 2005, and these matters are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's last VA examination was in November 2003.  At 
the hearing, the Veteran's representative reported that the 
Veteran attempted to return to work but was unable too, and 
that the Veteran has had nerve damage in the shoulder since 
that time.  When the available evidence is too old for 
adequate evaluation of the Veteran's current symptomatology, 
the duty to assist requires providing a new examination.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding a 23-month 
old psychiatric examination too remote in time to adequately 
support the Board's decision in an appeal for an increased 
rating).  The Veteran should be afforded a new VA 
examination.

At the hearing, the Veteran's representative explained that 
the Veteran is still receiving private treatment for his 
shoulder from Dr. Butters.  Other than a February 2008 letter 
from Dr. Butters, the claims file does not contain recent 
treatment records from this provider.  These should be 
obtained.

The Veteran has submitted both medical and lay evidence 
showing that his shoulder disability impacted his ability to 
work in his usual occupation as a cabinet maker.  Total 
disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

If the above percentages are not met, the Veteran's claim may 
still be referred to the Under Secretary for Benefits (Under 
Secretary) for an extraschedular rating, when the evidence of 
record shows that Veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).  If the RO 
finds that the Veteran's VA examination and private medical 
records support such action, VA should consider whether the 
case should be referred to Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for assignment of an 
extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain current and complete 
treatment records from Dr. Butters.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.



2.  Determine whether the Veteran is in 
receipt of Social Security disability 
benefits.  If so, obtain all relevant 
records and associate them with the 
claims folder.  

3.  When the above development is 
completed, schedule the Veteran for a 
VA examination for his left shoulder.  
The entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical, specifically 
discussing any nerve damage, any 
additional impairment caused by pain or 
limitation of motion, and whether the 
Veteran is able to obtain and maintain 
employment given his shoulder 
disability.

4.  After completing the above, 
consider whether this claim should be 
referred to the Under Secretary for 
consideration for an extraschedular 
rating.

5.  After completing the above, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

